                           Case 5:21-cv-00758-J Document 1 Filed 07/30/21 Page 1 of 7
                                                                                                                          FILED
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights CNon-Prisoner)                                              .1111 3 0?n?i

                                        TT     r-i    -r>.     ^
                                        United States District Court ^^s.
                                                                       CARMELITA REEDER SHINN,CLERK -
                                                                         dist.co^^^jjesTERN d'st.^
                                                                           for the

                                                         Western District of Oklahoma


                                                                 Tenth Circuit Division
                                                                                                                                                        J
                         MALIK SHAKUR,
                                                                                            CIV"^21 075
                                                                                     Case No.
                                                                                                 (to befilled in by the Clerk's Office)

                              Plaintiff(s)
(Write thefull name ofeach plaintiff who isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                       Jury Trial: (check one) 0Yes I I No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                  -V-




                        CITY OF MOORE,



                            Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above,please
write "see attached" in the space and attach an additionalpage
with thefull list ofnames. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                          (Non-Prisoner Complaint)


                                                                         NOTICE


    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the fiill name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
   forma pauperis.




                                                                                                                                          Page 1 of I
                          Case 5:21-cv-00758-J Document 1 Filed 07/30/21 Page 2 of 7


Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)


I.        The Parties to This Complaint

          A.        The Plaintiff(s)


                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                          Name                                       Malik Shakur
                          Address                                    1100 NE 16th Street

                                                                     Oklahoma City                  OK                 73117
                                                                                 City              State               Zip Code
                          County                                     Oklahoma
                          Telephone Number                          (405)977-8084
                          E-Mail Address                            pureegyptianOI 12@gmail.com

          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant.
                    include the person's job or title (ifknown)and check whether you are bringing this complaint against
                    them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                    Defendant No. 1

                          Name                                       CITY OF MOORE

                          Job or Title (ifknown)                     Govemment Entity
                          Address                                    301 N. Boardway Avenue
                                                                     Moore                          OK
                                                                                 City              State               Zip Code
                          County                                     Cleveland
                          Telephone Number                          (405)793-5060
                          E-Mail Address (ifknown)                   rbrink@cityofmoore.com

                                                                    1 1 Individual capacity   1*^1 Official capacity

                    Defendant No.2

                          Name                                       CITY OF MOORE POLICE DEPARTMENT

                          Job or Title (ifknown)                    Sergeant Jeremy Lewis
                          Address                                    117 E Main Street

                                                                     Moore                         OK                  73160
                                                                                 City              State               Zip Code
                          County                                     Cleveland
                          Telephone Number                          (405)793-5171
                          E-Mail Address (ifknown)

                                                                    □ Individual capacity 0 Official capacity


                                                                                                                                  Page 2 of 6
                          Case 5:21-cv-00758-J Document 1 Filed 07/30/21 Page 3 of 7


Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)


                    Defendant No. 3

                          Name                                       CITY OF MOORE DEPARTMENT OF HUMAN SERVICES

                          Job or Title (ifknown)                     ADULT PROTECTION SERVICES:SHANNA WOOD/ APS 111

                          Address                                   2401 N Lincoln Blvd.#4

                                                                     Oklahoma City                 OK                 73105
                                                                                 City              State              Zip Code
                          County                                     Clevland
                          Telephone Number                          (405)521-3660
                          E-Mail Address (ifknown)                  shanna.wood@okdhs.org

                                                                    □ Individual capacity         Official capacity
                    Defendant No.4

                          Name                                       CITY OF MOORE DEPARTMENT OF HUMAN SERVICES

                          Job or Title (ifknown)                     ATTORNEY CHARLES M. JACKSON FOR THE (OKDHS)
                          Address                                    2400 N Lincoln Blvd

                                                                     Oklahoma City                 OK                 73105
                                                                                 City              State              Zip Code
                          County                                     Cleveland
                          Telephone Number                           (405) 521-3638
                          E-Mail Address (ifknown)                   charles@jackson @okdhs.org

                                                                    □ Individual capacity         Official capacity
n.        Basis for Jarisdiction


          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.        Are you bringing suit against (check all that apply):

                    □ Federal officials (a Bivens claim)
                          State or local officials (a § 1983 claim)

          B.        Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immimities secured by
                    the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                    federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                    Defendant(s) 2&3 ; Violated Oklahoma Statute 12 § 1441 and 12 § 1442 knowingly making false police
                    report and broadcasting false information alleging "Elderly Abuse/Expliotatioin by Caregiver. Defendant
                    (2) Violated plaintiffs 14th Amendment Right to equal protection of law. Defendant(s) 3&4 Violated
                    plaintiffs Fourth Amendment "right to privacy" the right to be left alone to recieve the enjoyment of
                    financial and personal privacy that was invaded by Defendant(s) 3&4 embezzlement in 21 0.8. § 1451.

          C.        Plaintiffs suing imder Bivens may only recover for the violation of certain constitutional rights. If you
                    are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                    officials?


                                                                                                                                 Page 3 of 6
                         Case 5:21-cv-00758-J Document 1 Filed 07/30/21 Page 4 of 7


Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




          D.        Section 1983 allows defendants to be found liable only when they have acted "under color of any
                    statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                    42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                    ofstate or local law. If you are suing under Bivens, explain how each defendant acted imder color of
                    federal law. Attach additional pages if needed.
                    Defendant(s) (3)&(4)conspired wilfully to deprive plaintiff of his First Amendment right not to be
                    subjected to falsehoods that impugn his character, causing a false arrest in violation piaintiffs Fourth
                    Amendment right by wrongfully taking away his freedom; subjecting him to an 8th Amendment violation
                    of cruel an unusal punishment for no crime committed. To benefit state employees who manipulated
                    financial records in a securities fraud & embezzlement scam. Defendant(2)Violated due process right

III.     Statement of Claim


        State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
        alleged wrongful action, along with the dates and locations ofall relevant events. You may wish to include
        further details such as the names ofother persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.         Where did the events giving rise to your claim(s) occur?
                    On February 20, 2019, Cleveland County District Attorney "Greg Mashburn"filed a felony criminal
                    charge against plaintiff docketed Count# 1. Abuse, Neglect of person by caretaker, in violation of 21
                    O.S. 843.1.
                    Date of offense as: October 6, 2016.



        B.          What date and approximate time did the events giving rise to your claim(s) occur?
                    On March 1,2019, a warrant was issued for plaintiff, plaintiff appeared, warrant was recalled and
                    plaintiff was released on bond amount of a $1000.00.
                    On March 5, 2019, City of Moore Police Sgt. Jeremy Lewis was present on KFOR News knowingiy
                    lying, painting plaintiff in the false light; and decieving the public with 'unpriveledged'fake news.
                    On September 26, 2019,the State of Oklahoma dismissed plaintiffs charges a 'cost to state'.

        C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                    Was anyone else involved? Who else saw what happened?)
                    Facts underlying this claim surrounds state employees who joined at the 'meeting of the minds' with
                    wanted intent. To defraud the government by obtaining my mothers money for their personal benefit by
                    means of false and fraudulent pretenses. Pursuant to 18 U.S.C 1341 The STATE OF OKLAHOMA,
                    employees devised a shceme to make off with my mothers financial securities; protected under the
                    Sabanes Oxiy Act of 2002. State actors abused their media privledge using plaintiff name and image
                    to publicly scrutinize his character as being financial predator of the elderly. In order to fool the public
                    and manipulate their books. In order to cover up their own embezzelment fraud of missing funds
                    needed to balance their financial records for the IRS. Surrounding large sums of money stolen from my
                    mother Lequetta Bowman an incapcitated persons monthly Social Security Insurance and TSP Federal
                    Retirement Fund at the 'unclean hands' of(OKDHS)Adult Protection Services et al..
                    Defendant(3)is the person of intent to defraud; appt. as my mothers temporary financial guardianship.
                    Defendant(4) pursuant to Section 307 of Sabanes-Oxly instructs attorneys appearing and practicing
                    before the agency to report material violation of securities law or breach of fiduciary duty to chief officer.


                                                                                                                          Page 4 of 6
                          Case 5:21-cv-00758-J Document 1 Filed 07/30/21 Page 5 of 7


Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
         Plaintiff sustained injuries of emotional distress under 28 U.S.C 4101 for invasion of privacy. By misappropriation
         and right to publicity for unauthorized use of plaintiffs name and photo to be placed in a false light of public eye
          by: Defendant(2)The City of Moore Police Department failure to train Sgt Jeremy Lewis on the peoples rights
         pursuant to Oklahoma Constitution to be secure in their from SECTION 11-30. Unreasonable searches or
         seizures without SECTION 11-7. Due process of law pursuant to Oklahoma Police Manual 111.0 Procedural
         Justice Faimess denied to plaintiff before to taking steps to investigate a frivolous complaint that caused Plaintiff
         to lose his Federal security clearance at his Job with Tinker Air Force Base. After his boss saw the KFOR News
         story/ interview with Moore Police Officer Sgt. Jeremy Lewis who knowingly and intentionally fabricated his entire
         story. Which deprived plaintiff of his u.s. constitutional right to Fifth Amendment fairness of due process to
         confront his accuser before being public persecuted. Sgt. Lewis purposely avoided the truth an rather chose to
         breach his oath and duty of care. In order to conspire as a wrongdoer taking part in securities. Breaching his
         public trust for whom he defamed the plaintiff and decieve the public for the benefit of his allies. Plaintiffs false
         arrest was a premeditated intentional act of malice to perpetrate fraud. In an attempt by state employees acting
         under color of state law to cover up their own white collar crime of elderly financial expliotation against my
         mother. By placing the crime on the black man to save themselves from federal prosecution. That would include
         criminal charges of elderly financial expliotation, embezzlement, insurance fraud and securties fraud. Pursuant to
         Oklahoma statute §21-843.1. Elder Financial Abuse. Thus, being an improper act committed by the defendants
         that intentionally violated plaintiffs civil liberties. Plaintiff continues to suffer from ongoing stress from public
         scrutiny and private scandal.


V.       Relief


         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages,include the amoimts ofany actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.
         Plaintiff seeks relief in the amount $200,000,000.00 for actual damages of fraud by govemment employees;

         being persons under the "False Claims Act," who defrauded a govemment program alloting temporary financial

         guardianship to Defendant(s) City of Moore ADULT PROTECTION SERVICES(OKDHS). Wherefore, Plaintiff

         seeks $50,000,000.00 for punitive damages caused by Defendant(s) breaching of care and fiduciary duty. Thus,
         violated claimaints Civil Rights and Universal Declaratory Human Rights that must be protected by "rule of law"

         without discrimination. That include the right to life, liberty and freedom against tyranny and oppression.




                                                                                                                        Page 5 of 6
                          Case 5:21-cv-00758-J Document 1 Filed 07/30/21 Page 6 of 7


Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge,information^
         and beliefthat this complaint:(1)is not being presented for an improper purpose,such as to harass, cause
         unnecessaiy delay, or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for fiarther investigation or discovery; and(4)the complaint otherwise complies with the
         requirements of Rule 11.



                    For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date ofsigning:               TK                                f

                    Signature ofPlaintiff
                    Printed Name ofPlaintiff                             1

        B.          For Attorneys

                    Date ofsigning:


                    Signature of Attorney
                    Printed Name of Attomey
                    Bar Number

                    Name of Law Firm

                    Address



                                                                             City          State          Zip Code

                    Telephone Number
                    E-mail Address




                                                                                                     -7^11j




                                                                                                                     Page 6 of 6
                 Case 5:21-cv-00758-J Document 1 Filed 07/30/21 Page 7 of 7




                                           Certificate ofService


I hereby certify that on (date)         30th of July           ,I filed the attached document with

the Clerk of Court and served the attached document by (service method)

of Email or Fax and by U.S. Mail                                              on the following, who are
not registered participants ofthe Electronic Case Filing System: (insert names and addresses)

1.) City of Moore, 301 N. Boardway Avenue , Moore, Oklahoma, 73160, email: rbrink@cityoftnoore.com

2.) City of Moore Police Department, 117 E Main Street, Moore, Oklahoma, 73160, Attention: Sgt. Jeremy Lewis

3.) City of Moore Department of Human Services/Adult Protection Services, 2401 N Lincoln Blvd #4, Oklahoma
City, Oklahoma, 73105, email: shana.wood@okdhs.org Attention: Shanna Wood/APS III

4.) City of Moore Department of Human Services Attorney Charles M. Jackson, PO Box 25352, OKC,KC 73105




                                                           Signature



         fyo . ■■               ip O

       : O
        t—
             o
        >                      O; ~ =


                          ■


                 'o.'diiniwP
